Case: 11-60498     Document: 00511822184         Page: 1     Date Filed: 04/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2012
                                     No. 11-60498
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PEDRO ANTONIO RUGAMA-ZAMORA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 814 479


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Petitioner Pedro Antonio Rugama-Zamora, a native and citizen of
Nicaragua, seeks review of a decision by the Board of Immigration Appeals (BIA)
dismissing his appeal from an immigration judge’s (IJ) denial of his application
for immigration relief.       The BIA agreed with the IJ’s determination that
Rugama-Zamora was ineligible to apply for asylum and did not provide credible
testimony to support his requests for immigration relief. It held that Rugama-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60498    Document: 00511822184     Page: 2   Date Filed: 04/16/2012

                                 No. 11-60498

Zamora had abandoned any challenge he might have made to the IJ’s denial of
his request for relief under the Convention Against Torture (CAT).
      In his petition for review, Rugama-Zamora challenges the adverse
credibility determination relied on by the BIA and IJ to deny his request for
withholding of removal. He does not argue that the BIA or IJ erred in handling
his requests for asylum and relief under the CAT.           Accordingly, he has
abandoned any challenges he might have raised regarding those decisions.
See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      We review an adverse credibility finding to determine whether it is
supported by substantial evidence in the record. Chun v. INS, 40 F.3d 76, 78-79
(5th Cir. 1994). We will defer to the finding “unless, from the totality of the
circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009)
(internal quotation marks and citation omitted).
      In the instant case, the adverse credibility determination is supported by
substantial evidence.   There were inconsistencies in the record regarding
Rugama-Zamora’s claim that he was attacked by the Sandinistas in 2005 and
regarding the alleged assassination of Rugama-Zamora’s brother. The IJ and
BIA reasonably rejected Rugama-Zamora’s explanations for the discrepancies
and Rugama-Zamora has pointed to nothing that compels a contrary conclusion.
Based on a totality of the circumstances, Rugama-Zamora has not demonstrated
that “no reasonable fact-finder could make . . . an adverse credibility ruling.”
Wang, 569 F.3d at 538 (internal quotation and citation omitted). Without
credible testimony, the BIA and IJ had no basis on which to withhold
deportation. See Chun, 40 F.3d at 79.
      Rugama-Zamora’s petition for review is DENIED.




                                        2